DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action for application number 16/834,508, Adaptor for Medical Containers, filed on March 30, 2020.  This application is a continuation of application number 15/598,200 filed May 17, 2017.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "a convex surface" in line 6 of claim 1 is not provided from in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,741,461 to Williamson et al., hereinafter, Williamson.  Williamson discloses an adaptor capable of being used with medical containers, comprising: a hinge (60); a latch (21 & 70) to attach the adaptor to a respective support (10 & 22); wherein the hinge comprises a projection (62) protruding into a semicircular shape toward one end of the adaptor, and is configured to coincide with a pivoting surface (28) of the respective support; wherein the one end of the adaptor is an end proximal to a .
In regards to claim 5, Williamson discloses an adaptor capable of being used with medical containers, comprising a hinge (60); a latch (21 & 70) to attach the adaptor to a respective support (10 & 22); on a contact surface (11) thereof with respective support, two elongate tabs (12) situated in a zone immediately below the latch; and wherein the hinge comprises a projection (62) comprising a rounded surface situated at one of the adaptor, and the rounded surface is configured to coincide with a pivoting surface (28) of the respective support.
Williamson discloses the claimed invention except for the limitation of the hinge having two projections and the two projections each having a convex surface.
Williamson further discloses that the projection has a concave contact surface configured to coincide with a convex pivoting surface (28) of the support (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge in Williamson to have include a projection having a convex surface to coincide with a concave pivoting surface of support, since such a modification would have merely involved a reversal of parts (In re Einstein, 8 USPQ 167) and would not have yielded any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge in Williamson to have been two projections as opposed to one projection, since such a modification would have merely involved using two pieces on an item formerly formed in one piece .
Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 103 as being unpatentable over Williamson stands.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In regards to applicant's argument that Williamson does not disclose that each projection of the adapter has a convex surface configured to coincide with a pivoting surface of the respective support, the examiner agrees, however Williamson discloses an adapter having projections (62) with a concave surface (Fig.2) wherein the surface is configured to coincide with a pivoting surface (28) of the support (10).  This feature is merely a reversal of parts wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have modified the adapter's 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  October 23, 2021